573-/51
                                 ELECTRONIC RECORD




COA #      02-14-00044-CR                         OFFENSE:            19.04


           Cliff Douglas Parker v. The State of
STYLE:     Texas                                  COUNTY:             Tarrant

COA DISPOSITION:        AFFIRM                    TRIAL COURT:        Criminal District Court No. 2


DATE: 04/16/2015                    Publish: NO   TC CASE #:          1329800R




                          IN THE COURT OF CRIMINAL APPEALS


          Cliff Douglas Parker v. The State of
STYLE:    Texas                                        CCA#:              sn&dz
         APPELLANT^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:      -

                                                       JUDGE:

DATE:                                                  SIGNED:                               PC:_

JUDGE:                                                 PUBLISH:                              DNP:




                                                                                              MOTION FOR

                                                     REHEARING IN CCA IS:

                                                    JUDGE:




                                                                                  ELECTRONIC RECORD